EXECUTION VERSION



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
Section 1.
Certain Definitions    1

Section 2.
Purchase and Sale of the Purchased Shares; Payment    3

2.1
Purchase and Sale of the Purchased Shares    3

2.2
Payment    3

Section 3.
Closing    3

3.1
Closing Date    3

3.2
Share Certificates    3

3.3
Books and Records    3

Section 4.
Representations and Warranties of the Seller    3

4.1
Ownership of the Purchased Shares    3

4.2
Power and Authority; Enforceability    4

4.3
Governmental Approvals    4

4.4
No Litigation and Investigations    4

4.5
No Contravention of Laws, Agreements or Organizational Documents    4

4.6
No Fees    5

4.7
Outstanding Common Stock    5

4.8
No Distribution    5

4.9
Economic Risk    5

4.10
Accredited Status    5

4.11
Restricted Securities    6

4.12
Investigation    6

4.13
No Reliance    6

4.14
ERISA    6

Section 5.
Representations and Warranties of the Purchaser    6

5.1
Status    6

5.2
Power and Authority; Enforceability    6

5.3
No Contravention of Laws, Agreements or Organizational Documents    7

5.4
Governmental Approvals    7

5.5
No Distribution    7

5.6
Economic Risk    7

5.7
Accredited Purchaser    7

5.8
No Reliance    7

5.9
No Fees    8

5.10
ERISA    8

Section 6.
Conditions to Closing    8

6.1
Conditions to the Sellers’ Obligation to Close    8

6.2
Conditions to the Purchaser’s Obligation to Close    9

Section 7.
Miscellaneous    9

7.1
Termination    9

7.2
Construction    9

7.3
Expenses    10

7.4
Governing Law; Jurisdiction    10

7.5
Waiver of Jury Trial    10

7.6
Counterparts    10

7.7
Assignment    10

7.8
Third Party Beneficiaries    11

7.9
Entire Agreement    11

7.10
Amendments    11

7.11
Severability    11

7.12
Notices    11

7.13
Survival    12



SCHEDULES
Schedule A
Purchased Shares

Schedule B
Outstanding Ordinary Shares






STOCK PURCHASE AGREEMENT
THIS STOCK PURCHASE AGREEMENT, dated as of December 27, 2019 (this “Agreement”),
is made by and among Cinedigm Corp, a Delaware corporation (the “Purchaser”) and
the sellers named on Schedule A attached hereto (the “Sellers”).
WHEREAS, the Sellers desire to sell to the Purchaser, and the Purchaser desires
to purchase from the Sellers, an aggregate of 410,901,000 ordinary shares (the
“Ordinary Shares”) of Starrise Media Holdings Limited (the “Company”) to be
allocated between the Sellers in accordance with Schedule A attached hereto (the
“Purchased Shares”), subject to the terms and conditions set forth in this
Agreement.
NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants, agreements and conditions set forth herein, the parties
hereby agree as follows:

Section 1.Certain Definitions. As used herein, the following terms shall have
the meanings set forth below:
“affiliates” shall mean, with respect to any person, any other person that,
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such person.
“Agreement” shall have the meaning set forth in the Preamble.
“Ancillary Agreements” shall have the meaning set forth in Section 4.2.
“Benefit Plan” shall have the meaning set forth in Section 5.12.
“business day” shall mean any day except Saturday, Sunday or any other day on
which commercial banks are closed in the State of New York or Hong Kong.
“Closing” shall have the meaning set forth in Section 3.1.
“Closing Date” shall have the meaning set forth in Section 3.1.
“Common Stock” shall mean the Class A common stock, par value $0.001 per share,
of the Purchaser.
“Company” shall have the meaning set forth in the Preamble.
“control” (including the terms “controlled by” and “under common control with”)
shall mean, with respect to any person, the possession, directly or indirectly,
of the power to direct or cause the direction of the management of policies of
such person, whether through the ownership of securities, limited liability
company interests, partnership interests, by contract or otherwise.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Governmental Approvals” shall have the meaning set forth in Section 4.3.
“Governmental Authority” shall have the meaning set forth in Section 4.5.
“Law” shall mean all applicable statutes, laws, regulations and orders of, and
all applicable restrictions imposed thereunder by, all Governmental Authorities.
“Lien” shall have the meaning set forth in Section 4.5.
“Material Adverse Effect” shall mean a material adverse effect on the assets,
properties, results of operations or financial condition of the Company and its
Subsidiaries considered as a whole.
“Ordinary Shares” shall have the meaning set forth in the Preamble.
“person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or entity or any government or political subdivision or any agency, department
or instrumentality thereof.
“Purchased Shares” shall have the meaning set forth in the Recitals.
“Purchase Price” shall have the meaning set forth in Section 2.1.
“Purchaser” shall have the meaning set forth in the Preamble.
“Representatives” means with respect to a particular person, any shareholder,
member, director, officer, manager, employee, agent, consultant, advisor,
accountant, financial advisor, legal counsel or other representative of such
person.
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations thereunder.
“Sellers” shall have the meaning set forth in the Preamble.
“Subsidiaries” means, with respect to any person, any corporation, limited
liability company, partnership, association, trust or other business entity of
which (i) if a corporation, a majority of the total voting power of shares of
stock entitled (without regard to the occurrence of any contingency) to vote in
the election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that person or one or more of the other
Subsidiaries of that person or a combination thereof or (ii) if a limited
liability company, partnership, association, trust or other business entity
(other than a corporation), a majority of the partnership or other similar
ownership interests thereof is at the time owned or controlled, directly or
indirectly, by that person or one or more Subsidiaries of that person or a
combination thereof and for this purpose, a person or persons own a majority
ownership interest in such a business entity (other than a corporation) if such
person or persons shall be allocated a majority of such business entity’s gains
or losses or shall be or control any managing director or general partner of
such business entity (other than a corporation). The term Subsidiary shall
include all Subsidiaries of such Subsidiary.

Section 2.    Purchase and Sale of the Purchased Shares; Payment.

2.1    Purchase and Sale of the Purchased Shares. On the terms and subject to
the conditions contained in this Agreement, and in reliance on the
representations, warranties and covenants contained herein, at the Closing, the
Sellers agree to sell, assign, convey, transfer and deliver to the Purchaser or
the Purchaser’s designee, and the Purchaser agrees to purchase and accept, or
cause its designee to accept, if applicable, the Purchased Shares, free and
clear of all Liens, for an aggregate of 54,850,103 shares of Common Stock (the
“Purchase Price”), payable as set forth in Section 2.2.

2.2    Payment. The Purchase Price shall be paid in shares of Common Stock. The
number of shares of Common Stock to be issued to each Seller will be determined
in accordance with Schedule A.

Section 3.    Closing.

3.1    Closing Date. Subject to the satisfaction or waiver of the conditions set
forth in Section 6 of this Agreement, the closing of the purchase and sale of
the Purchased Shares as contemplated by this Agreement (the “Closing”) shall
occur on such date as may be mutually agreed upon by the Seller, the Company and
the Purchaser in writing (the “Closing Date”).

3.2    Purchased Shares. At the Closing, the Sellers will deliver to the
Purchaser instruments of transfer or other appropriate documents satisfactory to
the Purchaser indicating proof of transfer of the Purchased Shares to the
Purchaser, or its designee, if applicable.

3.3    Books and Records. On the Closing Date, the Sellers shall cause the
Company to record, or to a cause its transfer agent or stock registrar for the
Ordinary Shares to record, the Purchaser as the record and beneficial holder of
the Purchased Shares in the books and records of the Company.

Section 4.    Representations and Warranties of the Seller. Each Seller hereby
represents and warrants to the Purchaser, severally and not jointly, that on and
as of the date hereof:

4.1    Ownership of the Purchased Shares.
(a)    The Seller will sell such number of Ordinary Shares such that, together
with the other Seller, the full number of Purchased Shares will be available to
be sold to the Purchaser, in accordance with Schedule A. The Seller has good,
valid and marketable title to, owns of record and beneficially, and is entitled
to sell, assign, transfer and deliver to the Purchaser the Seller’s Purchased
Shares, on the terms of this Agreement without the consent of any person;
provided, however, that if the Seller intends to exercise or convert currently
exercisable or convertible securities of the Company in order to acquire some or
all of the Purchased Shares to be sold by the Seller, the Seller (i) has good,
valid and marketable title to such exercisable or convertible securities, with
the current and valid right to exercise or convert such exercisable or
convertible securities, (ii) will exercise or convert such exercisable or
convertible securities prior to or in connection with the Closing in order to
have Seller’s Purchased Shares readily available for Closing, and (iii) at
Closing, shall have good, valid and marketable title to, own of record and
beneficially, and be entitled to sell, assign, transfer and deliver to the
Purchaser the Purchased Shares acquired upon such exercise or conversion, on the
terms of this Agreement without the consent of any person. Upon consummation of
the transactions contemplated herein, at the Closing, the Purchaser will be
vested with good and marketable title in and to the Purchased Shares, free and
clear of all Liens (except for any Liens that are created by or imposed thereon
by the Purchaser).
(b)    The Seller is not party to any commitments, arrangements, rights or
agreements providing for the repurchase, redemption or other acquisition of the
Purchased Shares, or voting agreements, shareholders agreements, management
agreements, pledge agreements, buy-sell agreements, proxies or similar
agreements or understandings with respect to the Seller’s Purchased Shares or
which restrict or grant any right, preference or privilege with respect to such
Purchased Shares, except for any agreements or understandings that will be
terminated or cancelled in full as of or prior to the Closing.

4.2    Power and Authority; Enforceability. The Seller has necessary power and
authority to execute, deliver and perform its obligations under this Agreement
and any required stock power or similar instrument of transfer as other all
other documents executed and delivered in connection with this Agreements (the
“Ancillary Agreements”); and it has all requisite organizational power and
authority and has taken all organizational action necessary in order to execute,
deliver and perform its obligations under this Agreement and any Ancillary
Agreements to which it is a party. This Agreement, and each Ancillary Agreement
to which the Seller is a party, has been duly executed and delivered by the
Seller and constitutes a valid and binding agreement of the Seller, enforceable
against the Seller in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar Laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.

4.3    Governmental Approvals. No material order, consent, approval, license,
authorization, or validation of, or notice to, filing, recording or registration
with, or exemption by, any Governmental Authority (collectively, “Governmental
Approvals”) is required to be made or obtained by the Seller to authorize or is
required to be made or obtained by the Seller in connection with the execution,
delivery and performance of this Agreement or the Ancillary Agreements.

4.4    No Litigation and Investigations. There are no actions, claims, suits,
investigations or proceedings pending, or to the knowledge of Seller, threatened
in writing or orally against the Seller or its affiliates, individually or
jointly, that (a) relate to the Purchased Shares or (b) challenge the validity
or enforceability of the Seller’s obligations under this Agreement.

4.5    No Contravention of Laws, Agreements or Organizational Documents. Neither
the execution, delivery and performance of this Agreement and the Ancillary
Agreements to which the Seller is a party nor the consummation by the Seller of
the transactions contemplated herein or therein, (i) will contravene any
applicable provision of any law, statute, rule, regulation, order, writ,
injunction or decree of any nation or government, any state or other political
subdivision thereof, whether foreign, state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government (“Governmental Authority”), in each case in any
manner that would be material to the Seller or its affiliates, or that would
otherwise materially adversely affect the ability of the Seller to perform its
obligations under this Agreement or the Ancillary Agreements to which the Seller
is a party, (ii) will conflict with or violate or result in any breach of any of
the terms, covenants, conditions or provisions of, or constitute a default (or
an event which, with notice or lapse of time, or both, would constitute a
default), or loss of a benefit under, any indenture, mortgage, deed of trust,
loan agreement, credit agreement or any other material agreement to which the
Seller or any affiliate of the Seller is a party or by which the Seller or any
such affiliate or any of the Seller’s or such affiliate’s property or assets are
bound or to which it may be subject, in each case in any manner that would be
material to the Seller or such affiliates or that would otherwise materially
adversely affect the ability of the Seller to perform its obligations under this
Agreement or the Ancillary Agreements to which the Seller is a party, (iii) will
result in the creation or imposition of (or the obligation to create or impose)
any mortgage, pledge, deed of trust, security interest, encumbrance, UCC-1
financing statement (or amendment thereto), hypothecation, assignment, charge,
deposit arrangement, encumbrance, easement, lien (statutory or other), right of
first refusal, charge or other adverse claim of any kind (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof, and any synthetic or
other financing lease having substantially the same economic effect as any of
the foregoing) (“Lien”) upon any of the property or assets of the Seller or its
affiliates in any manner that would be material to the Seller and its
affiliates, or (iv) will violate any provision of the organizational documents
of the Seller or, if applicable, its affiliates.

4.6    No Fees. Neither the Seller nor any of its respective officers,
directors, employees or other affiliates have employed any broker or finder or
incurred any liability for any investment banking fees, brokerage fees,
commissions or finders’ fees in connection with the purchase and sale of the
Purchased Shares.

4.7    Outstanding Common Stock.
(a)    To the Seller’s knowledge, as of the date hereof and prior to the
purchase and sale of the Purchased Shares as contemplated by this Agreement, the
outstanding Ordinary Shares of the Company and the holders thereof will be as
set forth in Schedule B hereto.
(b)    Upon or prior to acquisition by the Seller, the relevant Purchased Shares
were duly authorized and were validly issued in compliance with all applicable
legal requirements and governing documents, are fully paid and non-assessable.

4.8    No Distribution. The Seller is acquiring the Common Stock for investment
for the Purchaser’s own account, and not with a view to the distribution thereof
by the Purchaser in violation of any applicable securities laws.

4.9    Economic Risk. The Seller acknowledges that it can bear the economic risk
of the investment in the Common Stock for an indefinite period of time and has
such knowledge and experience in financial and business affairs that it is
capable of evaluating the merits and risks of the investment in the Common
Stock, and has not relied upon any representations, warranties or agreements in
connection therewith other than those expressly set forth in this Agreement.

4.10    Accredited Status. The Seller is an “accredited investor” within the
meaning of Rule 501(a) under the Securities Act.

4.11    Restricted Securities. The Seller understands that the Common Stock
constitutes “restricted securities” under the U.S. securities laws inasmuch as
they are being acquired from the Seller in a transaction not involving a public
offering and that under such laws and applicable regulations such Common Stock
may be resold without registration under the Securities Act only in certain
circumstances. In this connection, the Seller understands the resale limitations
imposed by the Securities Act.

4.12    Investigation. To the full satisfaction of the Seller, the Seller has
been furnished any materials the Seller has requested relating to the Purchaser
and issuance to the Seller of Common Stock as consideration for the purchase of
the Purchased Shares, and the Seller has been afforded the opportunity to ask
questions of Representatives of the Purchaser concerning the Common Stock.

4.13    No Reliance. Other than the representations and warranties expressly set
forth in this Agreement and the Ancillary Agreements, none of the Seller or any
of its affiliates, associates, directors, officers, attorneys, accountants,
agents, members, managers, partners, employees, stockholders, equity holders or
controlling persons is relying upon any information, representation or warranty
by the Purchaser, or any of its directors, officers, attorneys, accountants,
agents, members, managers, partners, stockholders or employees or any of such
persons’ heirs, successors, assigns and controlling persons (if any), in
determining whether to invest in the Purchaser, enter into this Agreement or any
Ancillary Agreement or consummate the transactions contemplated hereby or
thereby and none of the foregoing persons have made any other representation or
warranty or advised the Seller concerning an investment in the Purchaser or
recommended an investment in the Purchaser to the Seller. The Seller has
consulted to the extent deemed appropriate by the Seller with the Seller’s own
advisors as to the financial, tax, legal and related matters concerning an
investment in the Common Stock and on that basis believes that an investment in
the Common Stock is suitable and appropriate for the Seller.

4.14    ERISA. The Seller is not a “benefit plan investor” within the meaning of
Section 3(42) of ERISA and the regulations thereunder or under any similar
state, local or foreign law or regulation.

Section 5.    Representations and Warranties of the Purchaser. The Purchaser
hereby represents and warrants to the Sellers that on and as of the date hereof:

5.1    Status. The Purchaser is in good standing under the laws of the
jurisdiction of its organization and has the corporate, partnership or other
organizational power and authority to own its property and assets and to
transact the business in which it is engaged and presently proposes to engage.

5.2    Power and Authority; Enforceability. The Purchaser has the necessary
power and authority to enter into this Agreement and the Ancillary Agreements
and to perform its obligations hereunder and thereunder, and to consummate the
transactions contemplated hereby and thereby. Each person executing and
delivering this Agreement and any Ancillary Agreement on behalf of the Purchaser
is duly authorized to execute and deliver this Agreement and such Ancillary
Agreements on behalf of the Purchaser. The execution and delivery of this
Agreement and such Ancillary Agreements by the Purchaser has been duly and
validly authorized by all requisite action, and no other proceedings on the part
of the Purchaser are necessary to authorize this Agreement and such Ancillary
Agreements. This Agreement and such Ancillary Agreements have each been duly and
validly executed and delivered by the Purchaser and, assuming the due
authorization, execution and delivery by the Sellers, constitutes a legal, valid
and binding obligation of the Purchaser, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar Laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.

5.3    No Contravention of Laws, Agreements or Organizational Documents. Neither
the execution, delivery and performance by the Purchaser of this Agreement and
the Ancillary Agreements, nor the consummation by the Purchaser of the
transactions contemplated herein or therein, (i) will contravene any applicable
provision of any law, statute, rule, regulation, order, writ, injunction or
decree of any Governmental Authority in any material respect, (ii) will conflict
with or violate or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default (or an event which, with
notice or lapse of time, or both, would constitute a default), or loss of a
benefit under any indenture, mortgage, deed of trust, loan agreement, credit
agreement or any other material agreement to which the Purchaser is a party or
by which it or any of its property or assets are bound or to which it may be
subject, in each case in any manner that would be material to the Purchaser, or
that would otherwise materially adversely affect the ability of the Purchaser to
perform its obligations under this Agreement or the Ancillary Agreements,
(iii) will result in the creation or imposition of (or the obligation to create
or impose) any Lien upon any of the property or assets of the Purchaser in any
manner that would be material to the Purchaser, or (iv) will violate any
provision of the organizational documents of the Purchaser.

5.4    Governmental Approvals. Except as shall have been made or obtained on or
prior to the Closing, no material Governmental Approvals are required to be made
or obtained by the Purchaser to authorize, or are required to be made or
obtained by the Purchaser in connection with, (i) the execution, delivery and
performance of this Agreement and the Ancillary Agreements or (ii) the validity,
binding effect or enforceability of this Agreement and the Ancillary Agreements
against the Purchaser.

5.5    No Distribution. The Purchaser is acquiring the Purchased Shares for
investment for the Purchaser’s own account, and not with a view to the
distribution thereof by the Purchaser in violation of any applicable securities
laws.

5.6    Economic Risk. The Purchaser acknowledges that it can bear the economic
risk of the investment for an indefinite period of time and has such knowledge
and experience in financial and business affairs that it is capable of
evaluating the merits and risks of the investment in the Purchased Shares, and
has not relied upon any representations, warranties or agreements in connection
therewith other than those expressly set forth in this Agreement.

5.7    Accredited Purchaser. The Purchaser is an “accredited investor” within
the meaning of Rule 501(a) under the Securities Act.

5.8    No Reliance. Other than the representations and warranties expressly set
forth in this Agreement and the Ancillary Agreements, none of the Purchaser or
any of its affiliates, associates, directors, officers, attorneys, accountants,
agents, members, managers, partners, employees, stockholders, equity holders or
controlling persons is relying upon any information, representation or warranty
by the Sellers, or any of their directors, officers, attorneys, accountants,
agents, members, managers, partners, stockholders or employees or any of such
persons’ heirs, successors, assigns and controlling persons (if any), in
determining whether to invest in the Company, enter into this Agreement or any
Ancillary Agreement or consummate the transactions contemplated hereby or
thereby and none of the foregoing persons have made any other representation or
warranty or advised the Purchaser concerning an investment in the Company or
recommended an investment in the Company to the Purchaser. The Purchaser has
consulted to the extent deemed appropriate by the Purchaser with the Purchaser’s
own advisors as to the financial, tax, legal and related matters concerning an
investment in the Purchased Shares and on that basis believes that an investment
in the Purchased Shares is suitable and appropriate for the Purchaser.

5.9    No Fees. None of the Purchaser nor any of its respective officers,
directors, employees and affiliates has employed any broker or finder or
incurred any liability for any investment banking fees, brokerage fees,
commissions or finders’ fees in connection with the purchase and sale of the
Purchased Shares.

5.10    ERISA. The Purchaser is not a “benefit plan investor” within the meaning
of Section 3(42) of ERISA and the regulations thereunder or under any similar
state, local or foreign law or regulation.

Section 6.    Conditions to Closing.

6.1    Conditions to the Sellers’ Obligation to Close. The obligation of the
Sellers to consummate the purchase and sale of the Purchased Shares contemplated
by this Agreement is subject to satisfaction (or written waivers of the Sellers)
of the following conditions:
(a)    the payment of the Purchase Price by the Purchaser to the Sellers, which
may be satisfied by the delivery to the Sellers of an irrevocable instruction
letter to the transfer agent for the Common Stock to have the shares of Common
Stock constituting the Purchase Price issued to Sellers within five (5) business
days, in book entry form unless a paper certificate is requested by any Seller;
(b)    the representations and warranties of the Purchaser, as set forth in
Section 5 of this Agreement, are true and correct in all material respects as of
the Closing Date with the same effect as though made at and as of the Closing
Date; provided, however, that those representations and warranties that are
specifically made as of a particular calendar date shall be so true and correct
as of such date;
(c)    the Purchaser has performed and complied in all material respects with
all covenants required to be performed by it under this Agreement on or prior to
the Closing Date; and
(d)    execution and delivery by the Purchaser to the Seller and the Company of
a cross receipt in such form as mutually agreed to by the parties hereto.

6.2    Conditions to the Purchaser’s Obligation to Close. The obligation of the
Purchaser to consummate the purchase and sale of the Purchased Shares
contemplated by this Agreement is subject to satisfaction (or written waiver of
the Purchaser) of the following conditions:
(a)    delivery by the Sellers to the Purchaser of proof of transfer of the
Purchased Shares in accordance with Section 3.2 above;
(b)    the representations and warranties of the Sellers, as set forth in
Section 4 of this Agreement, are true and correct in all material respects as of
the Closing Date with the same effect as though made at and as of the Closing
Date; provided, however, that those representations and warranties that are
specifically made as of a particular calendar date shall be so true and correct
as of such date;
(c)    the approval of Purchaser’s stockholders shall have been obtained;
(d)    regulatory approval or clearance, as applicable, including without
limitation the Nasdaq Stock Market and the Committee on Foreign Investment in
the United States, shall have been obtained;
(e)    the consent of the Purchaser’s lenders, as applicable, shall have been
obtained;
(f)    since the date of this Agreement, there shall not have been any Material
Adverse Effect, or any event, change, or effect that would, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect;
(g)    Purchaser shall be satisfied that the acquisition of the Purchased Shares
will be made in compliance with applicable rules of the Hong Kong Stock
Exchange; and
(h)    Purchaser’s Board of Directors shall be satisfied as to due diligence
performed on the Company, including obtaining a fairness opinion satisfactory to
it, if appropriate.

Section 7.    Miscellaneous.

7.1    Termination. This Agreement may be terminated and the transactions
contemplated hereby shall be abandoned at any time prior to the Closing upon
written notice by:
(a)    the Purchaser, in the event that any condition set forth in Section 4.1
or Section 6.2 shall not be satisfied, or shall not be reasonably capable of
being satisfied, by June 30, 2020 (the “Walk-Away Date”); or
(b)    either Seller, in the event that any condition set forth in Section 6.1
shall not be satisfied, or shall not be reasonably capable of being satisfied,
by the Walk-Away Date.

7.2    Construction. The headings and titles in this Agreement are included for
convenience of reference only and shall not limit or otherwise affect the
meaning or interpretation of this Agreement. The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement will refer
to this Agreement as a whole, including any schedules hereto, and not to any
particular provision of this Agreement, and section and subsection references
are to this Agreement unless otherwise specified. The words “include” and
“including” and words of similar import when used in this Agreement shall be
deemed to be followed by the words “without limitation”. The meanings given to
terms defined herein will be equally applicable to both the singular and plural
forms of such terms. Whenever the context may require, any pronoun shall include
the corresponding masculine, feminine and neuter forms. The terms “dollars” and
“$” mean United States dollars. To the extent applicable, dollar figures and
other amounts shall be equitably adjusted to reflect splits and combinations of
shares and units.

7.3    Expenses. Except to the extent otherwise expressly provided herein,
whether or not the transactions contemplated by this Agreement are consummated,
all costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such cost
or expense.

7.4    Governing Law; Jurisdiction. This Agreement shall be construed and
interpreted in accordance with the internal laws of the State of New York
without giving effect to any principle or rule (whether of the State of New York
or any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the laws of the State of New York. Any claim, action or
dispute against any party to this Agreement arising out of or in any way
relating to this Agreement shall be brought in the courts of the State of New
York located in the City of New York and the County of New York or in the
Federal courts of the United States sitting in the City of New York and the
County of New York. Each of the Parties hereby irrevocably submits to the
exclusive jurisdiction of such courts for the purpose of any such claim, action
or dispute; provided that a final judgment in any such claim, action or dispute
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Each Party irrevocably waives
and unconditionally agrees not to assert, by way of a motion, as a defense,
counterclaim or otherwise, in any action or proceeding with respect to this
Agreement (a) any objection that it may ever have that the laying of venue of
any such claim, action or dispute in any federal or state court located in the
above named state or city is improper, (b) any objection that any such claim,
action or dispute brought in any of the above named courts has been brought in
an inconvenient forum or (c) any claim that it is not personally subject to the
jurisdiction of the above named courts.

7.5    Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT.

7.6    Counterparts. This Agreement may be executed in separate counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument, and may be delivered as originals, by
electronic format or otherwise.

7.7    Assignment. This Agreement and the rights hereunder shall not be
assignable or transferable by any party without the prior written consent of the
other parties. Any assignment or transfer made without such prior written
consent shall be null and void. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties and capitalized terms referring to persons and
entities shall include their respective successors and assigns.

7.8    Third Party Beneficiaries. Nothing in this Agreement, express or implied,
shall give to any person, other than the Sellers and the Purchaser and their
respective successors and assigns, any benefit of any legal or equitable right,
remedy or claim under this Agreement.

7.9    Entire Agreement. This Agreement and the Ancillary Agreements constitute
the entire agreement among the parties relative to the subject matter hereof.
Any previous agreement among the parties with respect to the subject matter
hereof is superseded in its entirety by this Agreement. Notwithstanding anything
to the contrary in this Agreement and the Ancillary Agreements, the Purchaser
shall be permitted to make disclosures with respect to announcing or reporting
its investment in the Purchased Shares to the extent that such disclosures are
required by applicable Law.

7.10    Amendments. Neither this Agreement nor any provision hereof may be
amended, modified, changed, discharged or terminated except pursuant to a
written agreement entered into by the Sellers and the Purchaser.

7.11    Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable Law, portions of such provisions, or such
provisions in their entirety, to the extent necessary, shall be severed from
this Agreement, and the balance of this Agreement shall be enforceable in
accordance with its terms.

7.12    Notices. Any notice, request or other communication required or
permitted hereunder shall be in writing and shall be deemed effectively given
(i) upon actual delivery to the party to be notified, (ii) one (1) business day
after deposit with a recognized overnight delivery service, or (iii) five (5)
business days after deposit with the U.S. Postal Service by first class
certified or registered mail, postage prepaid, return receipt requested. All
notices, requests and other communications will be deemed received pursuant to
this Section 7.11 if received prior to 5:00 P.M. in the place of receipt and
such day is a business day. Otherwise, any notice or communication will be
deemed not to have been received until the next succeeding business day. All
such communications shall be addressed to each Seller at the address set forth
on such Seller’s signature page or to the Purchaser at the following address
(unless another address is so specified in writing by any Party subsequent to
the date hereof):

Cinedigm Corp.
45 W. 36th Street
New York, NY 10018
Attn: General Counsel
Telephone: (212) 206-8600
Email: gloffredo@cinedigm.com
with a copy to:

Kelley Drye & Warren LLP
101 Park Avenue
New York, NY 10178
Attn: Jonathan K. Cooperman
Telephone: (212) 808-7534
Email: jcooperman@kelleydrye.com



7.13    Survival.
(a)    All representations and warranties made by the parties hereto in this
Agreement shall survive for a period of one year from and after the Closing.
Each party acknowledges and agrees that, prior to the Closing, the sole and
exclusive remedy of the Purchaser for any breach or inaccuracy of any
representation or warranty contained in this Agreement or any certificate or
instrument delivered hereunder shall be (assuming that the conditions set forth
in Section 6.2 of this Agreement have not been satisfied or waived) refusal to
close the transaction contemplated herein.
[Signature Pages to Follow]



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
BEITAI INVESTMENT LP,
a Cayman exempt limited partnership




By:    /s/ [illegible]    
Name:
Title:


Address:        
        
        
        
Tel:     
Email:     


with a copy to:

Address:        
        
        
        
Tel:     
Email:     


US EIN, if any:     


AIM RIGHT VENTURES LIMITED,
a BVI Limited Company


Address:    /s/ [illegible]    
        
        
        
Tel:     
Email:     


with a copy to:

Address:        
        
        
        
Tel:     
Email:     


US EIN, if any:     


CINEDIGM CORP.




By:    /s/ Christopher McGurk    
Name: Christopher McGurk
Title: Chairman & CEO





SCHEDULE A


PURCHASED SHARES


Seller
Number of Ordinary Shares
to be Sold
Purchase Price
(Shares of
Common Stock)
BeiTai Investment LP
*
**
Aim Right Ventures Limited
*
**
TOTAL
410,901,000
54,850,103



*The allocation of the Purchased Shares to be sold by each Seller will be
provided to the Purchaser no later than fifteen (15) days prior to Closing.


**The shares of Common Stock to be issued as the Purchase Price will be
allocated to the Sellers in the same proportion as the Purchased Shares are
allocated between the Sellers.






4834-6737-5534v.5

--------------------------------------------------------------------------------






SCHEDULE B

OUTSTANDING ORDINARY SHARES
AS OF JUNE 30, 2019


Holder
Number of Ordinary Shares
Approximate %
Non-Public Shareholders
 
 
Excel Orient Limited
273,609,836
19.31%
Emerge Ventures Limited
209,000,000
14.75%
Aim Right Ventures Limited
202,472,656
14.29%
BeiTai Investment LP
162,162,162
11.44%
Mr. He Han
14,008,000
0.99%
 
 
 
Public Shareholders
555,659,164
39.22%
 
 
 
TOTAL
1,416,811,818
100%





B-1
4834-6737-5534v.5